Citation Nr: 1110542	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-34 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Basic eligibility for education benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill - Selected Reserve (MGIB-SR)).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active military service from May 1986 to May 1989 and from October 2009 to September 2010; he had additional service with the Air Force Reserve (AFR) and Army National Guard (ARNG).

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 decision in which the Education Regional Processing Office (RPO) in Buffalo, New York, denied basic eligibility to education benefits under the MGIB-SR program.  The Veteran filed a notice of disagreement (NOD) in July 2008, and the RPO issued a statement of the case (SOC) in September 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2008.

In March 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in a November 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Department of Defense (DoD) has determined that the Veteran's eligibility for Chapter 1606 education benefits was suspended on August 16, 2000, and he was discharged from the AFR and ARNG on November 3, 2000.





CONCLUSION OF LAW

As the Veteran does not meet basic eligibility requirements, the claim for education benefits under Chapter 1606, Title 10, United States Code (MGIB-SR) is without legal merit.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In connection with the claim on appeal, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As such, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  It is the first such program that does not require service in the active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 36 months of entitlement under Chapter 1606.  38 C.F.R. § 21.7570.

Educational benefits are available to members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  In pertinent part, a reservist initially becomes eligible when he/she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  If a reservist is serving in the Selected Reserve, but does not have a 6 year contract, he/she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted 6 year period.

A reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a).  The reservist may still use the full 10 years if he/she leaves the Selected Reserve because of a disability that was not caused by misconduct, the reservist's unit was inactivated during the period from October 1, 1991, through September 30, 1999, or in certain instances when the reservist is involuntarily separated.  38 C.F.R. § 21.7550(c), (d).

Applicable law also establishes that a veteran's eligibility may be resumed after Reserve duty status ends if the veteran returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.  The Board also notes that laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).

According to VA's Manual of Education Procedures (M22-4), Part VIII, Chapter 3, Paragraph 3.07 (September 5, 2000), '[a] reservist who is separated from the Selected Reserve because of a final determination of unsatisfactory participation loses eligibility to Chapter 1606 benefits.  The reservist cannot again reestablish eligibility, even if the Selected Reserve permits him or her to reaffiliate.  This is a DoD/DoT determination and not a unit determination.'

Under these circumstances, VA's Manual of Education Procedures further provides that if a review of the DoD data record shows that eligibility to Chapter 1606 benefits was terminated by a finding of unsatisfactory participation, the RPO should not award benefits, but instead request separate written verification of eligibility from the claimant's current reserve/guard component.  The RPO should also advise the claimant that benefits cannot be awarded due to previous DoD report of unsatisfactory participation and that VA is verifying eligibility status with the reserve/guard component.  See M22-4, Part VIII, Chapter 3, Paragraph 3.07(b)(1-3).

In this case, computer records dated in September 2010 with respect to the Veteran's Chapter 1606 Education Award reflect that the Veteran's Chapter 1606 basic eligibility was established as of January 21, 2000.  It was then suspended on August 16, 2000.  The reason given was unsatisfactory participation determination, which was pending.  Eligibility was terminated on November 3, 2000, because the Veteran was discharged from the Air Force Reserves and the Army National Guard.  A second September 2010 document from the Department of Defense shows that the Veteran's eligibility for Chapter 1606 benefits existed from January 21, 2000, to August 15, 2000, and was terminated on August 16, 2000, because he was an unsatisfactory participant with the Air National Guard.

A February 2007 reserve document shows that the Veteran agreed to an extension of six years of service.

In a July 2008 written statement, the Veteran contended that he was in good standing with his unit and had never been AWOL.  He indicated that the time that he missed from his drill dates had been with his unit's consent.

The Veterans claim for education benefits under Chapter 1606 was denied in June 2008 because, according to information furnished to VA by DoD, the appellant was not eligible for educational assistance under Chapter 1606 because eligibility was suspended for unsatisfactory participation with the Air National Guard, effective August 16, 2000, and the Veteran was subsequently terminated.  Thus, he was not eligible for Chapter 1606 benefits as of that date.  The Veteran was further told that after being discharged from his unit for unsatisfactory participation, he was not able to re-establish eligibility to MGIB-SR benefits by joining a different Reserve component.

The Veteran contends that he is entitled to Chapter 1606 benefits.  Specifically, he contends that his absence from his unit that led to the finding of unsatisfactory participation was with the approval of his unit.  However, VA is bound by the determination of DoD that the Veteran's eligibility was terminated.  If the Veteran wishes to contend that he was wrongly suspended and/or terminated, that is a matter for DoD.

The Board does not dispute that the Veteran is presently serving.  However, as noted above, a Veteran whose eligibility for Chapter 1606 benefits has been terminated due to unsatisfactory participation may not re-establish eligibility by serving with another unit.  Although the Veteran has re-enlisted and committed to serving a 6-year term, DoD has informed VA that the Veteran's eligibility was suspended on August 16, 2000, for unsatisfactory participation, and it was terminated on November 3, 2000, because of his discharge from the AFR and ARNG.  Accordingly, notwithstanding the Veteran's continued service, his claim for education benefits under Chapter 1606 must be denied because DoD has determined that his eligibility ended on August 16, 2000.

The Board acknowledges the Veteran's contention that his absence from his unit was permitted; however, the Board has no legal authority to change DoD-verified information.  The governing legal authority clearly indicates that determinations of eligibility for Chapter 1606 benefits are within the sole purview of the Armed Forces.  No such authority has been delegated to any other source.

VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DoD.  DoD determined that the Veteran's eligibility was terminated on November 3, 2000, because of his discharge from the AFR and ARNG.  VA has no authority to overturn this determination or establish any other termination date, in light of the DoD determination.  The pertinent legal authority governing this issue is clear and specific, and the Board is bound by such authority.  

The Board points out that, in the November 2010 SSOC, the RPO indicated that the Veteran was eligible for education benefits under the Reserve Educational Assistance Program (REAP or Chapter 1607) and the Post-9/11 GI Bill (Chapter 33) Program as a result of his period of honorable service from October 2009 to September 2010.  The Veteran is hereby advised of this finding by the RPO with regard to entitlement to education benefits other than under Chapter 1606.  

However, under the circumstances of this case, the Board finds that the Veteran does not meet basic eligibility requirements for educational benefits under Chapter 1606, Title 10, United States Code, from August 16, 2000.  As such, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for education benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill - Selected Reserve (MGIB-SR)) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


